DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a system comprising: a memory containing records associated with a plurality of bicycle storage compartments, wherien the compartment records store volume data associated with the bicycle storage compartments, with a record for a first storage compartment, classified in E04H6/28, G07C9/20.
II. Claims 22-48, drawn to a bicycle storage container comprising: a container floor, a container wall extending upwardly from the container floor, classified in E04H6/005, B62H1/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the structural limitations (container floor, container wall, a chamber having a turntable, a mast etc.) claimed in claim 22 are not required in claim 1.  The subcombination has separate utility such as a . 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Maura Moran on March 3, 2021 a provisional election was made without traverse to prosecute the invention of claims 22-48.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, 27, 34-36, 38-41, 44, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hohrenk ( DE 29514276, provided in the IDS) in view of Michael et al. (EP2539212, provided in the IDS).
As of Claim 22, Hohrenk discloses a bicycle storage container (shown in Fig. 1) comprising:
a container floor (plate 13, concrete surface 15 and concrete base 16; Fig. 3);
a container wall (walls 22) extending upwardly from the container floor (13, 15, 16; Fig. 1-3);

a mast (upper portion of rotary cylinder 7) extending upwardly from the turntable (5, 7; Fig. 3), and
a plurality of bicycle storage compartments (chambers 2) spaced radially around the mast (upper portion of rotary cylinder 7; Fig. 1 & 3), wherein the bicycle storage compartments (2) are sized for housing a bicycle (bicycle 3) and are defined by sidewalls (wire mesh walls 4) extending radially from the mast (7) toward the container wall (22; Fig. 1-3), and
wherein a selected compartment (2) has a compartment opening extending across the selected compartment at or near the container wall (22) and having a known compartment opening width (Fig. 1 shows the width of the opening of each chamber 2, while Fig. 2 shows the primary opening for door 23); and
a door assembly (door 23) attached to the container wall (22) that provides a door opening with a door width that is based on the known compartment opening width and is selected to provide bicycle (3) access through the door opening into and out of the selected compartment opening when the turntable (5, 7) is rotated to align the door with the selected compartment (2; Fig. 1 shows the width of the opening of each 
 However Hohrenk does not explicitly disclose a door opening with an adjustable door width that is adjustable to a door width that is based on the known compartment opening width and is selected to provide bicycle access through the adjusted door opening.
Michael discloses a door opening with an adjustable door width (Fig. 6 shows a door opening A with an adjustable width based upon the placement of sliding door 16) that is adjustable to a door width that is based on a known compartment opening width (compartment width determined by partition 13 placement) and is selected.to provide bicycle access through an adjusted door opening (Fig. 6 shows the door opening A into a compartment for bicycles, where the sliding door 16 can be slid into a particular width using the automatic electronic door operation described in [0022]; as the partitions 13 can be placed to create any number of compartment opening widths, the adjustment of the sliding door using the automatic operation of [0022] can be made to open to the width of the compartment to provide access to the bicycle inside; for example, Fig. 6 shows the sliding door 16 open fully in order to allow access to a compartment of the same size).

As of Claim 24, Hohrenk discloses that the bicycle storage compartments are further defined to have compartment openings extending across the compartments at or near the container wall 22 and having a plurality of compartment opening widths associated therewith (Fig. 1 shows a plurality of chambers 2, each with an opening toward the walls 22, where each opening has a width); with a first compartment having a first compartment opening and a second compartment having a second compartment opening (Fig. 1 shows a plurality of chambers 2, including a first and second chamber 2, each with an opening toward the walls 22, where each opening has a width); and 
wherein the door assembly (via door 23) is arrangeable to adjust the door opening to allow access through the plurality of compartment opening widths associated with the plurality of compartments (Fig. 2 shows the door 23 being able to open and provide access to the opening of each chamber 2, based upon which chamber is in front of the door 23).
Hohrenk fails to explicitly disclose with the first compartment opening being wider than the second compartment opening; wherein the door assembly is arrangeable to adjust the door opening to a plurality of door widths that are sized to allow access 
Michael discloses an adjustable sliding door and a plurality of bicycle compartments (Fig. 6 shows the door opening A into a compartment for bicycles, where the sliding door 16 can be slid into a particular width using the automatic electronic door operation described in [0022]; as the partitions 13 can be placed to create any number of compartment opening widths, the adjustment of the sliding door using the automatic operation of [0022] can be made to open to the width of the compartment to provide access to the bicycle inside; for example. Fig. 6 shows the sliding door 16 open fully in order to allow access to a compartment of the same size).
As of Claim 27, Hohrenk discloses that the selected compartment is sized to store a plurality of bicycles (Fig. 1 shows a single bicycle 3 within a chamber 2, but is capable of storing more than one bicycle 3 based upon the size of the bicycles).
As of claim 34, Hohrenk discloses that the container wall 22 has a top and a bottom (Fig. 2 shows the top and bottom of the walls 22), with the bottom at or near the container floor (13, 15, 17; Fig. 2 & 3 shows the plate 13, concrete surface 15 and concrete base 16 near the bottom of walls 22), and further comprising a container roof (roof 27 and struts 28) extending across the container at or near the top of the container wall (22; see figs. 2 & 3).
As of claim 35, Hohrenk discloses that the container wall 22 is formed with a first number of sides (Fig. 1 shows 9 sections/sides of walls 22),

wherein the first number of sidewalls is different from the second number of compartments (Fig. 1 shows 18 chambers 2 being different than 9 sections/side of walls 22).
As of claim 36, Michael discloses that the door 16 is curved convexly relative to a center of a container and extending beyond the container wall 15 (fig. 6 shows the door 16 being curved convexly toward the center, and it is also shown to be extended just slightly beyond/outside of the wall 15).
As of claim 38, Hohrenk discloses that the door 23 is planar (fig. 2 shows a planar door 23, which fits with the planar walls 22 shown in Fig. 1).
As of claim 39, Hohrenk discloses that the selected compartment and another compartment share a common sidewall (4; Fig. 1 shows a single mesh sidewall 4 being shared by two adjacent chambers 2).
As of claim 40, Hohrenk discloses that at least a portion of the container wall 22 comprises fencing (Fig. 2 shows the walls 22 as being a wire mesh as described in lines 141-144, which broadly meets the definition of fencing).
As of claim 41, Hohrenk discloses a method (method for using container of Fig. 1-3) comprising:

separating a selected compartment (selected chamber 2) from adjacent bicycle storage (2) compartments with sidewalls (wire mesh walls 4) extending radially from the mast (7) toward a container wall (22; Fig. 1-3);
computer-based rotating the platform (5) to align an opening of the selected compartment (2) with a door (door 23) in a door assembly associated with the container wall (22; Fig. 1 shows the floor 5 with the chambers 5 being rotated to align an exit with the door opening onto ramp 25, while Fig. 2 shows the primary opening for door 23 through which the bicycle 3 can enter and exit and the selector-switch 26 used to electronically control the bicycle access, thereby creating a computer-based system);
computer-based selecting a door attribute of a door opening in the door assembly based on the selected compartment (Fig. 1 shows the floor 5 with the chambers 5 being rotated to align an exit with the door opening onto ramp 25, while Fig. 2 shows the primary opening for door 23 through which the bicycle 3 can enter and exit and the selector-switch 26 used to electronically control the bicycle access, thereby creating a computer-based system; the door 23 is opened an amount, i.e. the attribute, to allow for entrance and exit of the bicycle), the selected door attribute (23) sized to 
computer-based opening said door assembly to the selected door attribute (23) to allow bicycle (3) access into and out of the selected compartment (2) through the door (23) opening and the compartment opening (2; Fig. 1 shows the width of the opening of each chamber 2, while Fig. 2 shows the primary opening for door 23 through which the bicycle 3 can enter and exit; the door 23 is opened an amount to allow for entrance and exit of the bicycle).
However Hohrenk does not explicitly disclose wherein selecting the door attribute is selecting the door width.
Michael discloses selecting a door attribute is selecting the door width (Fig. 6 shows the door opening A into a compartment for bicycles, where the sliding door 16 can be slid into a particular width using the automatic electronic door operation described in [0022]; as the partitions 13 can be placed to create any number of compartment opening widths, the adjustment of the sliding door using the automatic operation of [0022] can be made to open to the width of the compartment to provide access to the bicycle inside; for example, Fig, 6 shows the sliding door 16 open fully in order to allow access to a compartment of the same size, which is a selecting of a full door width using the electronic automatic operation).

As of claim 44, Hohrenk discloses a system (shown in Fig. 1-3) comprising:
a bicycle storage container (container shown in Fig. 1) having a container floor (plate 13, concrete surface 15 and concrete base 16; Fig. 3);
a container wall (walls 22) extending upwardly from the container floor (13, 15, 16; Fig. 1-3); a chamber (shown in Fig. 3) defined by the container floor (13, 15, 16) and the container wall (22; Fig. 1-3), the chamber with:
a turntable (floor 5 and base of rotary cylinder 7) positioned on the container floor (13, 15, 16; Fig. 3), the turntable (5, 7) with a rotatable platform (floor 5) on a base (base of rotary cylinder 7) that extends from the container floor (13, 15, 16; Fig. 3);
a mast (upper portion of rotary cylinder 7) extending upwardly from the turntable (5, 7; Fig. 3), and a plurality of bicycle storage compartments (chambers 2) spaced radially around the mast (upper portion of rotary cylinder 7; Fig. 1 & 3),

a door assembly (door 23) attached to the container wall (22) that provides a door having a door opening with an door width (Fig. 1 shows the width of the opening of each chamber 2, while Fig. 2 shows the primary opening for door 23); and
a computer system with a processor; a memory containing records associated with the plurality of bicycle storage compartments (Fig. 2 shows a selector-switch 26 for providing access to the storage area with the chambers 2; as it is electronic-based, it would need a processor and memory to function); and
a non-transitory computer-readable medium encoding instructions for computer-based accessing of bicycle storage compartments and for execution by the processor, the instructions programmed to cause the processor to receive, into the memory, a request for storage access for a first bicycle (Fig. 2 shows a selector-switch 26 for providing access to the storage area to retrieve bicycle 3; as it is electronic-based, it would need a processor, memory, and instructions to function so that the door 23 can be opened and closed, and the correct chamber 2 can be rotated to the door 23 for entry and exit of the bicycle), and
in response to receiving the storage access request (at selector-switch 26), provide access into and out of a selected compartment (2) by:

computer-based selection of a width for the door width, the selected width based on the selected compartment (2) and sized to accommodate accessing the selected compartment while limiting or preventing access to compartments adjacent to the selected compartment (2; Fig. 1 shows the chambers 2 being prevented from being accessed when the chamber 2 is not aligned with the door 23 and its opening); and
computer-based opening of said door (23) the selected width to allow bicycle (3) access into and out of the selected compartment (2; Fig. 1 shows the width of the opening of each chamber 2, while Fig. 2 shows the primary opening for door 23 through which the bicycle 3 can enter and exit).
However Hohrenk does not explicitly disclose a door having a door opening with an adjustable door width; computer-based selection of a width for the adjustable door width, the selected width based on the selected compartment and sized to accommodate accessing the selected compartment; computer-based opening of said door the selected width to allow bicycle access into and out of the selected compartment. 

From the teaching of Michael it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hohrenk with the teaching of Michael for the purpose of providing an adjustable door width, thereby allowing for a bicycle to be removed from the compartment without providing a small area of access to other compartments (Fig. 6). This allows the user to only access their bicycle, while keeping the property of other users safe and secure.

However Hohrenk does not explicitly disclose wherein a record associated with the selected storage compartment further stores the opening width data associated with the bicycle storage compartment; and wherein among the plurality of bicycle storage compartments is a bicycle storage compartment with a widest opening and another bicycle storage compartment with a narrowest opening; wherein the computer-based opening of said door the selected door width further comprises computer-based opening of said door to the selected opening width of the selected storage compartment, with the adjustable door width being at least sufficiently wide to accommodate the widest opening and at least sufficiently narrow to accommodate the narrowest opening.
Michael discloses an adjustable sliding door and a plurality of bicycle compartments (Fig. 6 shows the door opening A into a compartment for bicycles, where the sliding door 16 can be slid into a particular width using the automatic electronic door operation described in [0022]; as the partitions 13 can be placed to create any number of compartment opening widths, the adjustment of the sliding door using the automatic electronic operation of [0022] can be made to open to the width of the compartment to provide access to the bicycle inside; for example, Fig. 6 shows the sliding door 16 open fully in order to allow access to a compartment of the same size).

Further it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the automatic electronic door operation store records of each compartment width, with both narrow and wide openings, where the computer-based system will adjust the opening of the door width to match the opening width of the compartment in order to be sufficiently wide or narrow, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would have been to open the door large enough to allow for full access to the compartment, while not allowing access to open space on the sides. Since the door is controlled electronically, sliding along the length of the opening, it can be moved to create an opening of any size, which can correspond to the compartments sized based upon locating of the adjustable partitions.
As of claim 48, Michael discloses that the door (16) further comprises a sliding door that is slidable to change the door width from a widest door width opening while limiting or preventing access to other compartments (Fig. 6 shows the door opening A into a compartment for bicycles, where the sliding door 16 can be slid into a particular width using the automatic electronic door operation described in [0022]; as the partitions .
Claims 23, 29-33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hohrenk ( DE 29514276, provided in the IDS) in view of Michael et al. (EP2539212, provided in the IDS) and further in view of Nielsen et al. (DE 9217562, provided in the IDS).
As of claims 23 and 42, combination of Hohrenk and Michael discloses all the limitations of the claimed invention as mentioned in claim 22 above, however it does not explicitly disclose that the mast is offset from the center of the turntable.
Nielsen is in the field of bicycle storage (Fig. 1-3) and teaches wherein a mast (rotary spindle 2) is offset from a center of a turntable (base frame 10; Fig. 2 & 3 show the rotary spindle 2 being slightly offset from the center axis of the rotating base of base frame 10).
From the teaching of Nielsen it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Hohrenk and Michael with the teaching of Nielsen for the purpose of using an offset mast, thereby slightly changing the space available for hanging a bicycle, with one side 
As of Claim 29, Nielsen discloses that a first storage compartment (Fig. 1 shows separate storage areas) has hanging components (hook 4) for rear wheel up storage of a bicycle (1; Fig. 3 shows sets of hooks 4, while Fig. 2 shows one hook holding the bike 1 by a rear wheel and another bike by a front wheel in a separate storage area).
As of claim 30, Nielsen discloses that a second bicycle storage compartment (Fig. 1 shows separate storage areas) has hanging components for front wheel up storage of the bicycle {1; Fig. 3 shows sets of hooks 4, while Fig. 2 shows one hook holding the bike 1 by a rear wheel and another bike by a front wheel in a separate storage area).
As of claim 31, Nielsen discloses that a first storage compartment (Fig. 1 shows separate storage areas) has hanging components for front wheel up storage of a bicycle (1; Fig. 3 shows sets of hooks 4, while Fig. 2 shows one hook holding the bike 1 by a rear wheel and another bike by a front wheel in a separate storage area).
As of claim 32, Nielsen discloses that a selected compartment (Fig. 1 shows separate storage areas) has at least one non-bicycle item storage holder (one of hooks 4; Fig. 2 & 3 show multiple hooks 4, which are capable of holding non-bicycle items such as a coat or bag).
As of claim 33, Nielsen discloses that a selected compartment (Fig. 1 shows separate storage areas) has a bicycle lift (hooks 4 and pivot handles 5 in Fig. 2 & 3 can .
Claim 25, 26, 28, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hohrenk (DE 29514276, provided in the IDS) in view of Michael et al. (EP2539212, provided in the IDS) and further in view of North (US Pub 2010/0204823).
As of claim 25, Hohrenk discloses a processor and a memory: a request for access to bicycle storage (Fig. 2 shows a selector-switch 26 for providing access to the storage area; as it is electronic-based, it would need a processor and memory to function).
However Hohrenk does not explicitly disclose a computer system having a processor and a memory; and a non-transitory computer-readable medium encoding instructions for computer-based compartment booking and for execution by the processor, the instructions programmed to cause the processor to receive, into the memory, a request for access to bicycle storage; and in response to receiving the request to access the bicycle storage, provide access to the selected compartment based on dimensional specifications of the bicycle and a volume of the selected compartment.
North discloses a computer system having a processor and a memory; and a non-transitory computer-readable medium encoding instructions for computer-based compartment booking and for execution by the processor, the instructions programmed 
a request for access to bicycle storage (receiving identification information of a user at an access control panel for providing access to the loading station; see figs. 6A and 7A); and 
in response to receiving the request to access the bicycle storage, provide access to the selected compartment based on dimensional specifications of the bicycle and a volume of the selected compartment (Fig. 7A & 7B shows the request for and granting of access for the bicycle; [0010], 'Access to the loading station is controlled by an access control panel. The load hoist lifts the hook to place the bicycle in a hanging and suspended position. Once suspended, the bicycle is electronically scanned for various types of information including size and information that may tie read from a bar 
From the teaching of North it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Hohrenk and Michael with the teaching of North for the purpose of requesting bicycle storage in a compartment that meets the dimensions and volume need to store the bicycle, thereby completely surrounding the bicycle and protecting it from the elements and from being storage when not in use (North; [0008]).
As of claim 26, Hohrenk discloses that the first storage compartment is sized to store a first bicycle of a first size, wherein the second storage compartment is sized to store a second bicycle of a second size (Fig. 1 shows first, second, and additional chambers 2 for storing bicycles 3, with each chamber 2 having a size).
Hohrenk does not explicitly disclose wherein the first size is different than the second size.

As of claim 28, Hohrenk discloses that the first storage compartment is sized to store a first number of bicycles, wherein the second storage compartment is sized to store a second number of bicycles (Fig. 1 shows first, second and more chambers 2, each capable of holding one or more bicycles 3, depending on the size of the bicycles).
However Hohrenk does not explicitly disclose that the first number is different from the second number.
North discloses that a first number is different from the second number (Fig. 1 shows various compartments outlined in rows, with some rows holding more bicycles than other rows; [0092], [0097] describe having multiple levels for bicycles of different sizes).
As of claim 45, North discloses a selected compartment has a selected volume; wherein a record associated with the selected storage compartment further stores volume data associated with the selected compartment ([0079], 'Bike shares may use a size and model queuing criteria'; [0092], 'Further, the serpentine layout of the conveyor may expand to fit spaces of all shapes and sizes. In an area where children's bikes are more prevalent, such as near schools, some levels of conveyor belts may be established for smaller bikes and assign less than a full-height space for use.'; the size 
wherein the instructions for computer-based accessing of bicycle storage compartments further comprise instructions for computer-based access to the storage compartments (each bike as shown in Fig. 1 & 2A is stored using the overhead conveyor 4 in what is broadly considered a compartment, which is a separate section of a structure or container in which certain items can be kept separate from others; [0036]; [0100], 'Data stored on the card combined with the network's memory allows for a time and date based historical algorithm to control the queuing process'; this means a processor and memory must be used with the instructions in the control software for storing records related to each bicycle and which compartment they are being stored in),
the further instructions programmed to cause the processor to, in response to receiving the request to access the bicycle storage, select the selected compartment based on dimensional specifications of the bicycle, and the selected volume of the selected compartment (Fig. 7A & 7B shows the request for and granting of access for the bicycle; [0010], 'Access to the loading station is controlled by an access control panel. The load hoist lifts the hook to place the bicycle in a hanging and suspended position. Once suspended, the bicycle is electronically scanned for various types of information including size and information that may be read from a bar code or the like. .
Allowable Subject Matter
Claims 37, 43 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Middelberg et al. (US Pub 2019/0382203) discloses that a secure storage and retrieval system has a vault with a frame, one or more platters rotatably mounted about the frame, storage bins arranged radially about each of the one or more platters, and mounting surfaces arranged about a perimeter of the vault.
Lee (US Pub 2014/0341683) discloses a storage module 23b having provision for releasably securing a plurality of bicycles 20 on a rotatable platform 31 (see fig. 12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NABIL H SYED/           Primary Examiner, Art Unit 2683